AO 91 Rev 11/82 (David Joanson Authorizing)                             CRIMINAL COMPLAINT
                                                                                 DISTRICT
                                                                                 Eastern District of Pennsylvania
                       United States District Court
                                                                                 DOCKET NO.
                 UNITED STATES OF AMERICA
                                                V.
                              CALIYL BRINKLEY
                                                                                 MAGISTRATE'S CASE NO.


                                                                                                    Z)-Mj-'j1S-

  Complaint for violation of Title 18 United States Code § 1073


  NAME OF JUDGE OR MAGISTRATE                                                    OFFICIAL TITLE                         LOCATION


  Honorable Carol Sandra Moore Wells                                             U.S. Magistrate Judge                  Philadelphia, PA
  DATE OF OFFENSE                                    PLACE OF OFFENSE            ADDRESS OF ACCUSED (if known)
                                                     Philadelphia, PA            7131 Marshall Road, Apartment 85., Upper Darby, PA 19082
  May 5, 2021

  COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:




  Sometime after May 5, 2021, in Upper Darby, in the Eastern District of Pennsylvania, defendant CALIYL
  BRINKLEY, did unlawfully travel in interstate commerce from Upper Darby, Pennsylvania, to the state of
  Alaska, to avoid prosecution for attempted murder, which crime is a felony under the laws of the
  Commonwealth of Pennsylvania in violation of Title 18 United States Code, Section 1073.




  BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:



  SEE AFFIDAVIT A TT ACHED HERETO.

  MATERIAL WITNESSES IN RELATION AGAINST THE ACCUSED:




                                                                                 SIGNATURE OF COMPLAINANT (official title)

               Being duly sworn, I declare that the foregoing is                 s/ Brian A. Hefner
               true and correct to the best ofmy knowledge.                      Brian A. Hefner
                                                                                 OFFICIAL TITLE



                                                                                 Special Agent, Federal Bureau oflnvestigation
               Sworn to before me and subscribed in my presence.

  SIGNATURE OF lv!AGISTRA TE <1>                                                                                        DATE

  Is Carol Sandra Moore Wells                                                                                           4:38 p.m.
  Honorable Carol Sandra Moore Wells, United States Magistrate Judge                                                    05/21/2021




                               Case 3:21-mj-00324-MMS Document 1 Filed 06/02/21 Page 1 of 6
I) See Federal Rules of Criminal Procedure rules 3 and 54.




                           Case 3:21-mj-00324-MMS Document 1 Filed 06/02/21 Page 2 of 6
 442 (Rev 12/85) W arrant for Arrest




                                                           UNITE D STA.TES DISTRICT COURT
                                             EASTERN DISTBIC'r OF PENNSYLVANIA.

                         UNITED STATES OF AMERICA
                                                    V.
                                                                                                 WARRANT FOR.ARREST
                                   CALIYL BRINKLEY

                                                                                                 CASE NUMBER:
  To:           The United States Marshal and any Authorized
                                                                                                                           2/-tYIJ-9/S-
                United States Officer
  YOU ARE HEREBY COMMANDED to arrest                                                     CALIYL BRINKLEY
  and bring him or her forthwith to the nearest magistrate judge to answer a(n)
  D Indictment               D Information               l&I Complaint       D Order of court       D Violation notice     D Probation violation
  petition
  charging him or her with                  (brief description of offense)



  Unlawful Flight to Avoid Prosecution for a homicide in violation of Title 18, United States Code,
  Section l 073, as more fully set forth in the attached complaint.




 In violation of Title 18 United States Code, Section(s) 1073



 Honorable Carol Sandra Moore Wells                                                             United States Magistrate Judge
 Name of Issuing Officer                                                                        Title of Issuing Officer
 s/ Carol Sandra Moore Wells
                                                                                                05/21/2021 Philadelphia, Pennsylvania
 Signature of Issuing Officer                                                                   Date and Location




         Bail fixed at $                                                          by
                                                                                        Name of Judicial Officer
          RETURN
 This warrant was received and executed with the arrest of the above-named defendant at



 DATE RECEIVED                         NAME AND TITLE OF ARRESTING OFFICER                      SIGNATURE OF ARRESTING OFFICER
                                       Brian A. Hefuer, Special Agent,
 DATE OF ARREST                        Federal Bureau oflnvestigation

D Joanson Authorizing




                            Case 3:21-mj-00324-MMS Document 1 Filed 06/02/21 Page 3 of 6
 1.     On May 5, 2021, at approximately 12:59 p.m., officers with the Upper Darby Police
Department were dispatched to the 300 block of Copley Road, Upper Darby, Pennsylvania for
the report of shots fired. Once on scene, officers were flagged down by an employee of the Auto
Zone, 7117 Marshall Road, Upper Darby, PA. The employee had observed a male enter a dark
colored Dodge vehicle and flee on Marshall Road southbound towards Long Lane in Upper
Darby. Officers established a crime scene perimeter after locating several bullet strikes in two
unoccupied vehicles parked in the Auto Zone parking lot, and at least nine spent shell casings in
the parking lot and on the immediately adjacent sidewalk and street.

2.      Through investigation, members of the UDPD identified CALIYL BRINKLEY as one of
the subjects involved in the shooting incident. On May 8, 2021, members of the Upper Darby
Police Department obtained a Commonwealth of Pennsylvania arrest warrant for BRINKLEY,
charging BRINKLEY with attempted murder, firearms not to be carried w/o license, aggravated
assault and related charges. See attached arrest warrant.

3.      On May 13, 2021, a ranking official of the Upper Darby Police Department requested via
email the assistance of the FBI Philadelphia's Violent Crimes Task Force in locating and
apprehending BRINKLEY.

4.      On or about May 21, 2021, analysis of cell phone records of two phones utilized by
BRINKLEY revealed that BRINKLEY fled the Philadelphia area on May 7, 2021 and is
currently residing in Anchorage, Alaska. The cell phone analysis was conducted on two cell
phones, one that was provided by BRINKLEY's mother and the other that was provided by
BRINKLEY's employer at the time of the aforementioned crime.

5.      Due to the above facts, your affiant believes CALIYL BRINKLEY has fled the Eastern
District of Pennsylvania, in violation of Title 18 United States Code Section1073.



                                           s/ Brian A. Hefner

                                           Brian A. Hefner

                                           Special Agent
                                           Federal Bureau oflnvestigation
Sworn to and subscribed before me

this_21_ day of May, 2021

s/ Carol Sandra Moore Wells, 4:38 p.m.

Honorable Carol Sandra Moore Wells

United States Magistrate Judge




         Case 3:21-mj-00324-MMS Document 1 Filed 06/02/21 Page 4 of 6
        May.8.2021         6:14PM             DISTRICT COURT                                                      No.5014        P.

   COMMONWEALTH OF PENNSYLVANIA
   COUNTYOFDELAWARE                                                                               Arrest Warrant


    Mag, Dist. No. : MOJ-32-1-33
                                                                                       Commonwealth of Pennsylvania
    MDJ Name :       Honorable Harry J. Karapalldes                                                v.
    Address :       1550 Garrett Road
                                                                                                    Caliyl M. Brinkley
                    Upper Darby, PA 19082

   Telephone:       610-626-6900

    Cornplalnt No.:             202115937                         Issued For:               Cally! M. Brinkley
    Incident No.:                                                 Docket No:                MJ-32133-CR-000016&-2021
    Charging Officer:           Karr, Chri$1opher R. Jr.
    Arresting Agency:           Upper Darbylwn Ponce Dept
    Case Flied:                 05/08/2021                        NCIC OFF:
    OTN:                        R 136056-4                          OOC;
    Reason For Warrant:         Other (Arrest Warrant)              WARRANT ID:         D1S710266292
    Offense Date:               05/05/2021                         Warrant Control No: 32133-AW-0000051-2021
    Lead Offense:               18 § 901 §§ A Criminal Attempt· Murder OfThe First Degree



 TO THE OFFICER: Christopher R. Karr Jr.
           In the name of the Commonwealth of Pennsylvania, you are commanded to take the defendant, Caltyl M. Brinkley,
 Into custody. When the defendant Is taken into custody, bring the defendant before me at the Court address shown above
 to answer the complaint charging the defendant with the offense(s) set forth above and further to be dealt With according to
 law.

 W ltness the hand and officlal seal of the Issuing authority on this 8th day of May, 2021.




                                             May 08, 2021
                                             Date                  M~isterial District Judge Goldberg




11111111111111111111111111
MJ-32133-CR-000016&-2021
                                                    IIIIDIIIIIIIIIIIIIUIIIIII IIIIIIIIIUIIIIIIIIIIIIEI
                                                    32133-AW-0000051-2021                              Caliyl M. Brinkley
MDJ5417
Printed: 05/08/2021 5:51:58PM
                                                                        A     H--~ ~~
                                                                        .,.,))CCSUI
                                                                                    ~                          FREE INTERPRETER
                                                                                                           www.pacourts.us'1anguage-rlghfll
                                                                                        •                           610.565-6990




                       Case 3:21-mj-00324-MMS Document 1 Filed 06/02/21 Page 5 of 6
           May.8.2021            6:14PM        DISTRICT COURT                                                No. 5014         P. 2

                Commonwealth of Pennsylvania
                                  V.                                    Warrant Control No: 32133-AW-0000051-2021
                          Cally! M. Brinkley                            Docket No: MJ"32133-CR-0000165-2021
                                                                        OTN: R 136056-4

     RETURN WHERE DEFENDANT FOUND
      By authority of this warrant, on                                      _, 20           _

          I took into custody the within named                                                  _, and he/she Is
            D    before you for disposition.
            D    In the                                                           Prlson.

    RETURN      WHERE DEFENDANT IS NOT FOUND
            0    After careful search, I cannot find the within named defendant




                                                                       (Signature of Ponce Offl<:er- Name and Title)


        Service Costs:
                                                          Additional Statutorily Authorized Service Costs:
          Warrant
          Miles@
          Commitments
         Miles@
         Convey/Transport
         Miles@

                                                                                                  Total




MDJS417
Prtn1act. 05/08/2021 5:51:SBPM
                                                                2
                                                                           e•ne
                                                                              ••
                                                                          1>)C!31U111::     "5
                                                                                            ~~            FREE INTERPRETER

                                                                     -                             VfflW.pecgurta.us/Janguaae:clabfll
                                                                                                             610-56S.6990




                             Case 3:21-mj-00324-MMS Document 1 Filed 06/02/21 Page 6 of 6
